Citation Nr: 1757973	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-27 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Douglas M. Brooks, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1990.  He also served a period of active duty for training from June 1984 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case now resides with the RO in Atlanta, Georgia.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record. 

This matter was previously before the Board in August 2016, and it was remanded for additional development.


FINDING OF FACT

Resolving doubt in the Veteran's favor, his diagnosed left shoulder strain had its onset during his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran testified at his Board hearing that he first hurt his left shoulder in service, during a picnic while playing tug-of-war.  He stated that he kept reinjuring his shoulder since that incident and has had continuous problems with his left shoulder since active duty service.  The Veteran stated that he first went to see a doctor about his left shoulder problems at the VA in Bronx, New York within one year of his discharge from active duty service.  A review of the post-service VA treatment records note the Veteran's history of a left shoulder injury that he stated started in 1988 and still caused him some limitation of movement and pain.  See, e.g., June 2014 VA attending progress note.

The Veteran's service treatment records reflect that in September 1988, while on active duty, he complained of a bruised left shoulder for two days that he injured while playing football.  The Veteran was assessed with a deltoid injury.  An undated service treatment record also references the Veteran's left shoulder and notes that he pulled a muscle while lifting weights and hears his shoulder "pop" while doing push-ups.  In a September 1990 Report of Medical History conducted shortly before his separation from active service, the Veteran endorsed a history of experiencing a painful or "trick" shoulder.

VA attempted on multiple occasions to obtain a legally adequate medical opinion addressing the etiology of the Veteran's current left shoulder condition.  He was provided a VA examination in October 2012, where he was diagnosed with a left shoulder strain and status post left rotator cuff repair.  The Veteran also reported at this examination that he was involved in a car accident in September 1998 and reinjured his left shoulder.  The VA examiner concluded it was less likely than not that the Veteran's current condition was service connected.  The examiner reviewed the Veteran's history, including left shoulder complaints and treatment in service and a post-service motor vehicle accident which re-injured the shoulder.  The examiner noted the Veteran's in-service treatment records documenting complaints of left shoulder pain and available post-service treatment records, but then noted there was a 15-year time gap from his discharge to the first post-service medical records noting a left shoulder condition.  

In August 2016, the Board determined the October 2012 VA examiner's opinion was inadequate to adjudicate the claim and remanded the issue in order to obtain a more responsive opinion on the etiology of the left shoulder condition that specifically considered the Veteran's lay statements concerning the onset and progression of his symptoms and specifically addressed evidence in the record favorable to his claim.  However, in a September 2016 addendum opinion, another VA examiner provided a similarly deficient negative nexus opinion that was also based on the absence of continuity of documented treatment since service.  Thus, these opinions are not probative evidence which weigh against the Veteran's claim. 

Subsequently, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  A VA examiner noted that, since 2009, the Veteran has been diagnosed with a left shoulder strain and status post rotator cuff repair.  He noted that the Veteran had a number of shoulder complaints and injuries dating back to his time of service.  However, none of these injuries and complaints had a discrete diagnosis.  The VA examiner also noted that the Veteran was injured in a 1998 car accident, and he stated that rotator cuff repairs were common in the absence of trauma.  He concluded that any opinion on the relationship of the issues the Veteran had with his left shoulder since 2009 to his time in active duty "service would be pure speculation."

Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999).

Notwithstanding the medical opinions in the record, the Veteran has provided lay testimony which supports a nexus between his in-service left shoulder complaints and current left shoulder disability.  The Board finds the Veteran credible with regard to his claim that he has experienced left shoulder problems since active duty service.  He has attributed these problems to incidents during active duty service, and his service treatment records further document that he experienced problems with his left shoulder while on active duty service.  He testified at his recent Board hearing that his left shoulder symptoms began during active duty service and have continued to the present day.  He has not provided any inconsistent statements with regard to the onset and continuity of his symptoms since active duty service.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's left shoulder disability had its onset during active duty service.  Consequently, service connection is granted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left shoulder disability is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


